DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 11 November 2021 has been entered in full.  Claims 9, 12-14, 16, 18, 20-24, 26-28, 30-32, 36, and 39 are canceled.  Claims 1-8, 10, 11, 15, 17, 19, 25, 29, 33-35, 37, and 38 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1-8, 10, 11, 17, 19, 25, 29, 33-35, 37, and 38 under 35 U.S.C. 112(a) regarding scope of enablement as set forth at pp. 3-9 of the previous Office action (mailed 11 August 2021) is withdrawn in view of the amended claims (received 11 November 2021).
The rejection of claims 1-8, 10, 11, 17, 19, 25, 29, 33-35, 37, and 38 under 35 U.S.C. 112(a) regarding written description as set forth at pp. 9-15 of the previous Office action (mailed 11 August 2021) is withdrawn in view of the amended claims (received 11 November 2021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-8, 10, 11, 15, 17, 19, 25, 29, 33-35, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/131155 A1 (ALLAKOS INC., published 03 September 2015) in view of Mortaz et al. (2011, Pulmonary Pharmacology & Therapeutics 24:367-372) and Purschke et al. (US 2009/0156542 A1; published 18 June 2009) for the reasons set forth at pp. 16-18 of the previous Office action (mailed 11 August 2021) and for the reasons discussed below.
Applicant’s arguments (pp. 10-12, remarks received 11 November 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that it would not have been obvious to the ordinary skilled artisan to combine the teachings of Bebbington with those of Mortaz and Purschke to select a patient population suffering from smoking-induced COPD and thus having the recited neutrophil counts.  Applicant further argues that there would have been no reasonable expectation of success in treating non-eosinophilic COPD with an anti-Siglec-8 antibody.  Specifically, Applicant argues that since the patient population of smoking-induced COPD have low eosinophil levels and elevated neutrophil levels in their sputum as taught by Mortaz and Purschke, the skilled artisan would not have chosen to treat those patients with an anti-Siglec-8 antibody targeting eosinophils and mast cells.  Applicant urges that the skilled artisan would not have had a reasonable expectation that a Siglec-8 antibody targeting eosinophils would have an effect on patients with very few eosinophils present in their sputum.  Applicant points to the statement in the instant specification at [0012] that the inventors’ finding that anti-Siglec-8 antibodies having an effect on non-eosinophilic COPD was surprising.

Applicant argues that Mortaz indicates that the role of mast cells in smoking-induced COPD is not studied in detail, and that animal models directed to such would be helpful.  Applicant points to statements by Mortaz that it remains to be clarified whether mast cells are central to or only supportive in the pathogenesis of airway diseases.  Applicant reasons that these cautionary statements by Mortaz shows that Mortaz fails to conclude that mast cells are central to the pathology of non-eosinophilic COPD, and also fails to support a reasonable expectation of success.  Applicant characterizes Purschke as merely establishing the role of neutrophils in chronic COPD, but as failing to establish mast cells as a target for effective treatment of non-eosinophilic COPD.
This has been fully considered but is not found to be persuasive.  While cautionary statements are common in peer-reviewed journals, clearly the main thrust of the Mortaz publication is to review the evidence that mast cells play a key role in COPD.  The preponderance of evidence presented in the review by Mortaz supports the hypothesis that mast cells play a significant role in the pathology of smoking-induced, or No evidence is presented that mast cells are not critical in the pathology of non-eosinophilic or smoking-induced COPD.  Such is sufficient to provide a reasonable expectation of success in combining the teachings of the references to arrive at the claimed invention.  As stated in MPEP § 2143.02(I), “Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
Applicant concludes that, at the time the application was filed, it would not have been obvious to treat non-eosinophilic COPD, characterized by high levels of neutrophils and little to no eosinophils, with an anti-Siglec-8 antibody that targets eosinophils and mast cells.  Applicant reasons that even if the skilled artisan were motivated to treat non-eosinophilic COPD with Bebbington’s anti-Siglec-8 antibody, they would have had no reasonable expectation that modulating mast cells would affect neutrophil infiltration of lung tissue or any aspect of COPD pathology, based on Mortaz and Purschke.  Applicant contrasts such with the instant application, which characterizes the finding that anti-Siglec-8 antibody therapy reduced neutrophil 
This has been fully considered but is not found to be persuasive.  As discussed above, the combination of references provides a reasonable expectation in successfully treating non-eosinophilic or smoking-induced COPD with the anti-Siglec-8 antibody of Bebbington due to the evidence in Bebbington that the antibody bound to and depleted mast cells, and the evidence in Mortaz that mast cells contribute to the pathology of non-eosinophilic or smoking-induced COPD.  Regarding the effect on neutrophils, Mortaz suggests at p. 369, section 2.2, that cigarette smoke leads to mast cell accumulation, and induces the production of chemokines, which in turn leads to influx of neutrophils.  At pp. 369-370, Mortaz reviews clinical evidence that cigarette smoke leads to an increase in mast cells, which in turn leads to secretion of inflammatory cytokines or chemokines, which in turn leads to influx of neutrophils.  Thus, it is logical that depleting the mast cells would reasonably have been expected by the skilled artisan to reverse the influx of neutrophils.  Accordingly, the results provided in the instant application, Example 2, do not constitute a showing of unexpected results, as the connection between COPD, mast cell, and neutrophils can be found in the cited references as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-8, 10, 11, 15, 17, 19, 25, 29, 33-35, 37, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/945,490 (reference application) in view of WO 2015/131155 A1 (ALLAKOS INC., published 03 September 2015), Mortaz et al. (2011, Pulmonary Pharmacology & Therapeutics 24:367-372), and Purschke et al. (US 2009/0156542 A1; published 18 June 2009) for the reasons set forth at p. 20 of the previous Office action (mailed 11 August 2021) and for the reasons discussed below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues (pp. 12-13, remarks received 11 November 2021) that the instant claims are not obvious over the copending claim in view of the secondary references for the same reasons that the claims are not obvious over the secondary references as cited in the rejection made under 35 U.S.C. 103.  This has been fully considered but is not found to be persuasive for the same reasons provided in the response to the arguments made in the rejection under 35 U.S.C. 103 above.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
04 January 2022